             Case 1:20-cv-06874-KPF Document 45 Filed 03/29/21 Page 1 of 11




 UNITED STATES DISTRICT COURT
 SOUTHERN DISTRICT OF NEW YORK
 -----------------------------------------------------------------X
 CHANCELLOR DAYNE BENSON,
                                                                      Civil Action No.: 1:20-cv-6874
                                             Plaintiff,

                            -against-                                 STIPULATED
                                                                      CONFIDENTIALITY
 VOSS EVENTS, INC,                                                    AGREEMENT AND
                                                                      PROTECTIVE ORDER
                                              Defendants.
 -----------------------------------------------------------------X

KATHERINE POLK FAILLA, District Judge:

            WHEREAS, all of the parties to this action (collectively, the “Parties” and each

individually,a “Party”) request that this Court issue a protective order pursuant to Federal Rule of

Civil Procedure 26(c) to protect the confidentiality of nonpublic and competitively sensitive

information that they may need to disclose in connection with discovery in this action;

WHEREAS, the Parties, through counsel, agree to the following terms; and

            WHEREAS, this Court finds that good cause exists for issuance of an appropriately tailored

confidentiality order governing the pretrial phase of this action;

            IT IS HEREBY ORDERED that the Parties to this action, their respective officers, agents,

servants, employees, and attorneys, any other person in active concert or participation with any of

the foregoing, and all other persons with actual notice of this Order will adhere to the following

terms, upon pain of contempt:

                   1.       With respect to “Discovery Material” (i.e., information of any kind

producedor disclosed in the course of discovery in this action) that a person has designated as

“Confidential” pursuant to this Order, no person subject to this Order may disclose such

Confidential Discovery Material to anyone else except as expressly permitted hereunder:


2539091v1
                  Case 1:20-cv-06874-KPF Document 45 Filed 03/29/21 Page 2 of 11




                     2.       The Party or person producing or disclosing Discovery Material (each,

“Producing Party”) may designate as Confidential only the portion of such material that it reasonably

and in good faith believes consists of:

            (a)      previously non-disclosed financial information (including without limitation

                     profitability reports or estimates, percentage fees, design fees, royalty rates, minimum

                     guarantee payments, sales reports, and sale margins);

            (b)      previously non-disclosed material relating to ownership or control of anynon-public

                     company;

            (c)      previously non-disclosed business plans, product-development information, or

                     marketing plans;

            (d)      any information of a personal or intimate nature regarding any individual; or

            (e)      any other category of information given confidential status by this Courtafter the date

                     of this Order.

                     3.       With respect to the Confidential portion of any Discovery Material other than

deposition transcripts and exhibits, the Producing Party or its counsel may designate such portion as

“Confidential” by: (a) stamping or otherwise clearly marking as “Confidential” the protected portion

in a manner that will not interfere with legibility or audibility; and (b) producing for future public use

another copy of said Discovery Material with the confidential information redacted.

                     4.       Any Personally Identifying Information (“PII”) (e.g., social security

numbers, financial account numbers, passwords, and information that may be used for identity theft)

exchanged in discovery or otherwise disclosed in connection with information or other subpoenas

shall be maintained by the receiving Party in a manner that is secure and confidential and shared only

with authorized individuals in a secure manner. The producing Party may specify the minimal level

of protection expected in the storage and transfer of its information. In the event the Party who
                                                        2
2539091v1
            Case 1:20-cv-06874-KPF Document 45 Filed 03/29/21 Page 3 of 11



received PII experiences a data breach, it shall immediately notify the producing Party of same and

cooperate with the producing Party to address and remedy the breach. Nothing herein shall preclude

the producing Party from asserting legal claims or constitute a waiver of legal rights and defenses in

the event of litigation arising out of the receiving Party’s failure to appropriately protect PII from

unauthorized disclosure.

               5.       Pursuant to Federal Rule of Evidence 502, the production of privileged or

work product protected documents or communications, electronically stored information (“ESI”) or

information, whether inadvertent or otherwise, shall not constitute a waiver of the privilege or

protection from discovery in this case or in any other federal or state proceeding. This Stipulation

shall be interpreted to provide the maximum protection allowed by Federal Rule of Evidence 502(d).

Nothing contained herein is intended to or shall serve to limit a Party’s right to conduct a review of

documents, ESI or information (including metadata) for relevance, responsiveness and/or segregation

of privileged and/or protected information before production.

               6.       A Producing Party or its counsel may designate deposition exhibits or

portions of deposition transcripts as Confidential Discovery Material either by: (a) indicating on the

record during the deposition that a question calls for Confidential information, in which case the

reporter will bind the transcript of the designated testimony in a separate volume and mark it as

“Confidential Information Governed by Protective Order;” or (b) notifying the reporter and all




                                                  3
2539091v1
                  Case 1:20-cv-06874-KPF Document 45 Filed 03/29/21 Page 4 of 11




counsel of record, in writing, within 30 days after a deposition has concluded, of the specific pages

and lines of the transcript that are to be designated “Confidential,” in which case all counsel receiving

the transcript will be responsible for marking the copies of the designated transcript in their

possession or under their control as directed by the Producing Party or that person’s counsel. During

the 30-day period following a deposition, all Parties will treat the entire deposition transcriptas if it

had been designated Confidential.

                     7.       If at any time before the termination of this action a Producing Party realizes

that it should have designated as Confidential some portion(s) of Discovery Material that it

previously produced without limitation, the Producing Party may so designate such material by

notifying all Parties in writing. Thereafter, all persons subject to this Order will treat such designated

portion(s) of the Discovery Material as Confidential. In addition, the Producing Party shall provide

each other Party with replacement versions of such Discovery Material that bears the “Confidential”

designation within two business days of providing such notice.

                     8.       Nothing contained in this Order will be construed as: (a) a waiver by a Party

or person of its right to object to any discovery request; (b) a waiver of any privilege or protection;

or (c) a ruling regarding the admissibility at trial of any document, testimony, or other evidence.

                     9.       Where a Producing Party has designated Discovery Material as Confidential,

other persons subject to this Order may disclose such information only to the following persons:

            (a)      the Parties to this action;

            (b)      counsel retained specifically for this action, including any paralegal, clerical,or other

                     assistant that such counsel employs and assigns to this matter;




                                                         4
2539091v1
                  Case 1:20-cv-06874-KPF Document 45 Filed 03/29/21 Page 5 of 11




            (c)      outside vendors or service providers (such as copy-service providers anddocument-

                     management consultants) that counsel hire and assign to this matter;

            (d)      any mediator or arbitrator that the Parties engage in this matter or that this Court

                     appoints, provided such person has first executed a Non-Disclosure Agreement in the

                     form annexed as Exhibit A hereto;

            (e)      as to any document, its author, its addressee, and any other person indicatedon the face

                     of the document as having received a copy;

            (f)      any witness who counsel for a Party in good faith believes may be called to testify at

                     trial or deposition in this action, provided such person has first executed a Non-

                     Disclosure Agreement in the form annexed as Exhibit A hereto;

            (g)      any person a Party retains to serve as an expert witness or otherwise provide

                     specialized advice to counsel in connection with this action, provided such person has

                     first executed a Non-Disclosure Agreement in the form annexedas Exhibit A hereto;

            (h)      stenographers engaged to transcribe depositions the Parties conduct in thisaction; and

            (i)      this Court, including any appellate court, its support personnel, and courtreporters.

                     10.      Before disclosing any Confidential Discovery Material to any person referred

to in subparagraphs 9(d), 9(f), or 9(g) above, counsel must provide a copy of this Order to such

person, who must sign a Non-Disclosure Agreement in the form annexed as Exhibit A hereto stating

that he or she has read this Order and agrees to be bound by its terms. Said counsel must




                                                        5
2539091v1
            Case 1:20-cv-06874-KPF Document 45 Filed 03/29/21 Page 6 of 11




retain each signed Non-Disclosure Agreement, hold it in escrow, and produce it to opposing counsel

either before such person is permitted to testify (at deposition or trial) or at the conclusionof the case,

whichever comes first.

                11.      This Order binds the Parties and certain others to treat as Confidential any

Discovery Materials so classified. The Court has not, however, made any finding regarding the

confidentiality of any Discovery Materials, and retains full discretion to determine whether to afford

confidential treatment to any Discovery Material designated as Confidential hereunder. All persons

are placed on notice that the Court is unlikely to seal or otherwise afford confidential treatment to

any Discovery Material introduced into evidence at trial, even if such material has previously been

sealed or designated as Confidential.

                12.      In filing Confidential Discovery Material with this Court, or filing portions

of any pleadings, motions, or other papers that disclose such Confidential Discovery Material

(“Confidential Court Submission”), the Parties shall publicly file a redacted copy of the Confidential

Court Submission via the Electronic Case Filing System. In accordance with Rule 9(B) of the Court’s

Individual Rules of Practice in Civil Cases, the Parties shall file an unredacted copy of the

Confidential Court Submission under seal with the Clerk of this Court, and the Parties shall serve

this Court and opposing counsel with unredacted courtesy copies of the Confidential Court

Submission. In accordance with Rule 9(B) of this Court’s Individual Rules of Practice in Civil

Cases, any Party that seeks to file Confidential Discovery Material under seal must file an application

and supporting declaration justifying—on a particularized basis—the sealing of such documents. The

parties should be aware that the Court will unseal documents if it is unable to make “specific, on the

record findings . . . demonstrating that closure is essential to preserve higher values and is narrowly

tailored to serve that interest.” Lugosch v. Pyramid Co. of Onondaga, 435 F.3d 110, 120 (2d Cir.

2006).
                                                    6
2539091v1
            Case 1:20-cv-06874-KPF Document 45 Filed 03/29/21 Page 7 of 11




               13.      Any Party who objects to any designation of confidentiality may at any time

before the trial of this action serve upon counsel for the Producing Party a written notice stating with

particularity the grounds of the objection. If the Parties cannot reach agreement promptly, counsel

for all affected Parties will address their dispute to this Court in accordance with Rule 3(C) of this

Court’s Individual Rules of Practice in Civil Cases.

               14.      Any Party who requests additional limits on disclosure (such as “attorneys’

eyes only” in extraordinary circumstances), may at any time before the trial of this action serve upon

counsel for the recipient Parties a written notice stating with particularity the grounds of the request.

If the Parties cannot reach agreement promptly, counsel for all affected Parties will address their

dispute to this Court in accordance with Rule 3(C) of this Court’s Individual Rules of Practice in

Civil Cases.

               15.      Recipients of Confidential Discovery Material under this Order (a “Receiving

Party”) may use suchmaterial solely for the prosecution and defense of this action and any appeals

thereto, and not for any other purpose or in any other litigation proceeding. Nothing contained in this

Order, however, will affect or restrict the rights of any Party with respect to its own documents or

information produced in this action.

               16.      If a Receiving Party learns that, by inadvertence or otherwise, it has disclosed

Confidential Information to any person or in any circumstance not authorized under this Order, the

Receiving Party must immediately, but not later than three (3) calendar days after learning of the

disclosure: (a) notify in writing the Disclosing Party of the unauthorized disclosures; (b) use its best

efforts to retrieve all unauthorized copies of the Confidential Information; (c) inform the person or

persons to whom unauthorized disclosures were made of all the terms of this Order; and (d) request

such person or persons to execute the Acknowledgment that is attached hereto as Exhibit A.

               17.      In the event that a Disclosing Party produces two or more identical copies of
                                                   7
2539091v1
            Case 1:20-cv-06874-KPF Document 45 Filed 03/29/21 Page 8 of 11




a document of which at least one copy is designated as Confidential and at least one copy is not so

designated, once such a discrepancy is discovered, all copies of the document shall be treated with

the greatest amount of protection so designated. If a Receiving Party identifies such a discrepancy, it

shall promptly notify the Disclosing Party. Once the Disclosing Party identifies or becomes aware of

the discrepancy, it shall promptly notify all other parties to the Action.

               18.      Nothing in this Order will prevent any Party from producing any Confidential

Discovery Material in its possession in response to a lawful subpoena or other compulsory process,

or if required to produce by law or by any government agency having jurisdiction, provided that such

Party gives written notice to the Producing Party as soon as reasonably possible, at least 10 days

beforeany disclosure. Upon receiving such notice, the Producing Party will bear the burden to oppose

compliance with the subpoena, other compulsory process, or other legal notice if the Producing Party

deems it appropriate to do so.

               19.      Each person who has access to Discovery Material designated as

Confidential pursuant to this Order must take all due precautions to prevent the unauthorized or

inadvertent disclosure of such material.

               20.      Within 60 days of the final disposition of this action—including all appeals—

all recipients of Confidential Discovery Material must either return it—including all copies thereof—

to the Producing Party, or, upon permission of the Producing Party, destroy such material— including

all copies thereof. In either event, by the 60-day deadline, the recipient must certify its return or

destruction by submitting a written certification to the Producing Party that affirms that it has not

retained any copies, abstracts, compilations, summaries, or other forms of reproducing or capturing

any of the Confidential Discovery Material. Notwithstanding this provision, the attorneys that the

Parties have specifically retained for this action may retain an archival copy of all pleadings, motion

papers, transcripts, expert reports, legal memoranda, correspondence, or attorney work product, even
                                                   8
2539091v1
            Case 1:20-cv-06874-KPF Document 45 Filed 03/29/21 Page 9 of 11




if such materials contain Confidential Discovery Material. Any such archival copies that contain or

constitute Confidential Discovery Material remain subject to this Order.

               21.       Nothing in this Order or any designation of confidentiality hereunder, or any

failure to make such designation, shall be used or characterized by any Party as an admission by a

Party or a Party opponent.

               22.       The parties agree that a designation of information as Confidential is not

intended to be and shall not be construed as an admission that the Confidential Information is relevant

to a Party's claims or defenses, nor subject to an applicable privilege or protection.

               23.       This Order shall survive the termination of the litigation and will continue to

be binding upon all persons subject to this Order to whom Confidential Discovery Material is

produced or disclosed.

               24.       This Court will retain jurisdiction over all persons subject to this Order tothe

extent necessary to enforce any obligations arising hereunder or to impose sanctions for any contempt

thereof.




SO STIPULATED AND AGREED.


Moritt Hock & Hamroff LLP                      Law Office of Jillian T. Weiss, P.C.
                                                   9
2539091v1
            Case 1:20-cv-06874-KPF Document 45 Filed 03/29/21 Page 10 of 11




Attorneys for Defendant.               Attorneys for Plaintiff




A. Jonathan Trafimow                    Joseph D. Williams
Jennifer Calamia                        442 15th Street, Ste 1R
400 Garden City Plaza Garden            Brooklyn, NY 11215
City, New York 11530


                                        Dated: March 29, 2021
Dated: March 29, 2021




This confidentiality agreement does not bind the Court or any of its
personnel. The Court can modify this stipulation at any time. The
Court will retain jurisdiction over the terms and conditions of this
agreement only for the pendency of this litigation. Any party
wishing to make redacted or sealed submissions shall comply with
Rule 6(A) of this Court's Individual Rules of Civil Procedure.

Dated:         March 29, 2021                     SO ORDERED.
               New York, New York




                                                  HON. KATHERINE POLK FAILLA
                                                  UNITED STATES DISTRICT JUDGE




                                           10
2539091v1
            Case 1:20-cv-06874-KPF Document 45 Filed 03/29/21 Page 11 of 11




 UNITED STATES DISTRICT COURT
 SOUTHERN DISTRICT OF NEW YORK
 -----------------------------------------------------------------X
 CHANCELLOR DAYNE BENSON,
                                                                        Civil Action No.: 1:20-cv-6874
                                             Plaintiff,
                                                                        EXHIBIT “A” TO
                           -against-                                    STIPULATED
                                                                        CONFIDENTIALITY
 VOSS EVENTS, INC,                                                      AGREEMENT AND
                                                                        PROTECTIVE ORDER
                                              Defendants.
 -----------------------------------------------------------------X


                 I,                                                   , acknowledge that I have read and

understand the Protective Order in this action governing the non-disclosure of those portions of

Discovery Material that have been designated as Confidential.

                 I agree that I will not disclose such Confidential Discovery Material to anyone other

than for purposes of this litigation and that at theconclusion of the litigation I will return all discovery

information to the Party or attorney from whom I received it.

                 By acknowledging these obligations under the Protective Order, I understandthat I am

submitting myself to the jurisdiction of the United States District Court for the SouthernDistrict of

New York for the purpose of any issue or dispute arising hereunder and that my willfulviolation of

any term of the Protective Order could subject me to punishment for contempt of Court.




                                                      Name:
                                                      Date:




2539091v1                                                 1
